Citation Nr: 0826480	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired mental 
disorder, to include as secondary to service-connected 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1945 to 
June 1946 and from August 1950 to May 1951.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA) and 
Board remand.

In November 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Although significant development has already been completed 
in this appeal, remand is required to obtain compliance with 
a prior Board remand.  The veteran is entitled to compliance 
with a remand and where the RO fails to comply with the terms 
of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a November 2007 remand, the Board instructed the RO to 
provide a psychiatric examination and an examination 
addressing the veteran's unemployability with respect to his 
service-connected disorders.  First, the remand requested 
that the VA psychiatric examiner provide opinions regarding 
whether any mental disorder is 1) related to the veteran's 
active military service, 2) caused by the veteran's hearing 
loss and tinnitus, and/or 3) aggravated by the veteran's 
hearing loss and tinnitus.  In a February 2008 examination, 
the examiner opined that the veteran's depression and post 
traumatic stress disorder (PTSD) were related to an inservice 
incident and to his loss of employability due to his service-
connected hearing loss.  But in an April 2008 statement, the 
veteran asserted that he had not witnessed the incident, that 
he had just heard of it and was confused during the 
examination and made a mistake.  The examiner did not address 
whether the veteran's service-connected hearing loss and 
tinnitus caused or aggravated the veteran's mental disorder.  
Additionally, the examiner based the nexus opinion on an 
unverified incident that the veteran may have now rejected.  
Accordingly, remand is required to obtain the requested nexus 
opinions.  Stegall, 11 Vet. App. at 271.

Second, the remand requested that the VA unemployability 
examiner address whether the veteran is unable to obtain or 
retain employment due only to his service-connected 
disabilities, consistent with his education and occupational 
experience, irrespective of age and any nonservice-connected 
disorders.  Although the examiner elicited from the veteran 
whether he thought that various nonservice-connected 
disorders impacted his employability, the examiner did not 
elicit from the veteran any information regarding his 
service-connected hearing loss or tinnitus and did not 
provide an opinion regarding the impact of the veteran's 
hearing loss and tinnitus on his employability.  February 
2008 VA audiological and ear, nose, and throat examinations 
were conducted but also did not address the issue of 
unemployability.  Accordingly, remand is required to obtain 
the requested nexus opinion.  Id. 

In April 2008 and May 2008 lay statements and newly submitted 
articles, it appears the veteran raised a claim for 
entitlement to service connection PTSD.  On remand, the RO 
must attempt to clarify the veteran's assertions.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
request clarification regarding his 
assertion that he witnessed an inservice 
traumatic incident.  The RO must also 
request clarification regarding whether 
the veteran is claiming entitlement to 
service connection for PTSD in addition to 
entitlement to service connection for a 
mental disorder, to include as secondary 
to service-connected hearing loss and 
tinnitus.  Depending on the response 
provided, the RO must take appropriate 
development action.  

2.  After the above notice has been 
provided and after any appropriate 
development has been conducted due to the 
veteran's response, the RO must provide 
the veteran a VA psychiatric examination 
to ascertain the etiology of the veteran's 
mental disorder.  The claims folder must 
be provided to and reviewed by a 
psychiatrist.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The psychiatrist must 
provide an opinion regarding whether any 
mental disorder is 1) related to the 
veteran's active military service, 2) 
caused by the veteran's service-connected 
hearing loss and tinnitus, and/or 3) 
aggravated by the veteran's service-
connected hearing loss and tinnitus.  The 
psychiatrist must set forth the complete 
rationale underlying any conclusions drawn 
regarding the opinion expressed.  If the 
psychiatrist cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  After the VA psychiatric examination 
is of file, the RO must afford the veteran 
a VA examination to determine the impact 
that only his service-connected 
disabilities, which are bilateral hearing 
loss, tinnitus, and otitis media, have on 
his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for each opinion must be given.  The 
report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


